Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 1 of 57

 

 

pjEGEIVE ]
U.S. DISTRICT COURT FOR THE ) peg 17 28 |
SOUTHERN DISTRICT OF NEW YORK en
(FOLEY SQUARE) PRO SE OFFICE

 

 

D George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC

Plaintiff
JUDGE VALERIE E. CAPRONI

v.
MAGISTRATE STEWART D. AARON

Jason Goodman

Defendant

 

 

 

 

PLAINTIFF’S NOTICE OF MOTION
IN OPPOSITION TO DEFENDANT’S COUNTER-CLAIM PAPERS (DOC. No. 122)
PURSUANT TO RULE 12(b)(6) FAILURE TO STATE A CAUSE, OR, IN THE
ALTERNATIVE, RULE 12(b)1_) LACK OF JURISDICTION

This NOTICE OF MOTION is submitted pursuant to Local Rule 7.1 (a)(2) and 7.1 (b) and is

in response to the Defendant’s pleading papers (Dkt. No. 122) which are styled as a

“COUNTER-CLAIM”

ee

I hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposes of oppression of the Defendant. A certificate

of service is included on the last page of this document.

1
Signed this _ day of December, 2019.

YD sy

9 D. G. SWEIGERT, C/O
: GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

fe 12+09

  
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 2 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings have been sent to the

following addressees on the 12" day of December 2019 via prepaid First Class U.S. Mail.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, Room 200
U.S. District Court

500 Peari Street

New York, New York 10007-1312

eet /

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

(2 42 -/S

32
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 3 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

PpyECEIVE|r

 

 

  

 

 

 

 

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK DEC 17 2019
(FOLEY SQUARE)

PRO SE OFFICE

 

 

 

D George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
v.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

 

 

 

 

PLAINTIFF’S MEMORANDUM OF LAW
TO SUPPORT MOTION IN OPPOSITION TO DEFENDANT’S COUNTER-CLAIM
PAPERS (DOC. No. 122) PURSUANT TO RULE 12(b)(6) FAILURE TO STATE A
CAUSE, OR, IN THE ALTERNATIVE, RULE 12(b)(1) LACK OF JURISDICTION

This Memorandum of Law is submitted pursuant to Local Rule 7.1 (a)(2) and 7.1 (b) and is in
response to the Defendant’s pleading papers (Dkt. No. 122) which are styled as a

“COUNTER-CLAIM”

I hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposes of oppression of the Defendant. A certificate

of service is included on the last page of this document.

Signed this |! day of December, 2019. “y SaTJ

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

Vile
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 4 of 57

SWEIGERT

V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

TABLE OF CONTENTS

Contents

TABLE OF CONTENTS .......ccsccssssscccssscsccssscssscnscnsecncesecssecsesseeserssnsenscesecesnesensensensssonsssesonsenneens 2
LIST OF AUTHORITIES. ..........cccsssssssccsccsscsssesssssscesscsscnevesscessessesenesesscesucenaseasconssensenesensesnoeoes 3
PROCEDURAL BACKGROUND 2... cccsssescsssscesesecsssesnsessrseesnrceneeseesnscennacenasesnassonsesnessoneseesess 6
INTRODUCTION .......cssscssssessrssssssesscscsssccsssssssccsssssnsscossssssesessnsscnscesaseesnecessnessnsssseseonesososessesse sees 6
LAW AND DISCUSSION .......cccscccssssscssccsesecsescsssecssssscrsconserssnscesessonssesseesansassesssnsssneneeseressaseesees 7
CONCLUSION .......ccsccsssssscssscsssesscnscsscsssscessscssssonsessesnscesssseseensesaeeseessnssessessacenaseassessonssenasonesaneees 30
CERTIFICATE OF SERVICE uu... cssesssssssscsssssscensscesessersecenseeneesesneessnasennsasnacenssessesessssoosees 32
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 5 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

LIST OF AUTHORITIES

Cases

Biro v. Condé Nast, 963 F. Supp. 2d 255 (S.D.N.Y. 2013) ccc cece ccsceneceeeesesesetenesenenessnsnenesenenees 12
Black Car and Livery Ins. v. HW Brokerage, 28 A.D.3d 595(N.Y. App. Div. 2006)... 14, 18
Bloom v. Morley, 10-CV-1473(JS)(ETB) (E.D.N.Y. Aug. 21, 2012) .eieccceseseeseneeeeeeeeteneens 16
Castro v. Cusack, 15-cv-6714 (ENV) (LB) (E.D.N.Y. Jul. 16, 2019)... cccccceeseeseeeesesesenesees 28
Collier v. Boymelgreen Developers, 06 CV 5425 (SJ) (E.D.N.Y. May. 17, 2007) eee 7
Deaton v. Napoli, 17-CV-4592 (RRM) (GRB) (E.D.N-Y. Sep. 27, 2019)... ec ceececescesteeeeeeeees 15
Discover Group, Inc. v. Lexmark International, Inc., 333 F.Supp. 2d 78 (E.D.N.Y. 2004) ....... 17
Etheredge-Brown v. Am. Media, Inc., 13 F. Supp. 3d 303 (.DINCY. 2014). ccccecesseeeeteees 12
Front, Inc. v. Khalil, 28 N.E.3d 15 (N.Y. 2015) .ccccccceseecinecescceeeceenssesesesesenenenenesesesesensesesesenens 15
Gladden v. City of N.Y., 12 Civ. 7822 (PKC) (S.D.N.Y. Aug. 29, 2013)... eccsccssseseeesreeeeeseeeeees 7
Goonewardena v. New York, 475 F. Supp. 2d 310 (S.D.N.Y. 2007) cece ec ceeeceseeeneeseeseens 20

Grennan v. Nassau County, Civil Action No. 04-2158 (DRH) (WDW) (E.D.N.Y. Mar. 29, 2007)

cccecccacacuacvaceauuccascacesenseascenscessessesesscsssssseeeceeeesecnecessssseseeessiseceaeceecassesseecssenssnssssesasessssesesneuessasas 13
Gristede's Foods v. Poospatuck, 06-cv-1260 (KAM) (E.D.N.Y. Dec. 1, 2009) .cccceeeeteneees 19
Hammer v. Trendl, CV 02-2462 (ADS) (E.D.N.Y. Oct. 10,2002) .o.ccecesessesetsesessesetseseeeeseees 14
Iqbal v. Hasty, 490 F.3d 143 (2d Cir, 2007) eee inseesseeenessesisseereenssnerseesieseeseeneeseesy 19
Katz v. Travelers, 16-cv-4389 (ADS) (SIL) (E.D.N.Y. Sep. 20, 2017) v.cccccecseererereeeeneneenes 12
Leeke v. Timmerman, 454 U.S. 83, 86 (1981) (per CULIAM) wo. eects crete eneteeeeeesenetseneesensens 20
Menaker v. C.D., 2:17-cv-5840 (DRH)(AYS) (E.D.N.Y. Nov. 1, 2018) cccceecseseteteeeenens 9,10

3
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 6 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Murray v. City of N.Y., 16-cv-8072 (PKC) (S.D.N.Y. Aug. 16, 2017) cceeccccceesesseeeteeeeteeetees 26
Nanney v. Hooks, 1:19-cv-215-FDW (W.D.N.C. Aug. 7, 2019)... eee esccceeseecreeeeceeseeeeeees 19
Neilson v. D'Angelis, CV-00-6106 (CPS) (E.D.N.Y. Dec. 20, 2002) voc ceceeseeere rere eeneeeneeees 9
NEM Re Receivables, LLC v. Fortress Re, Inc., 173 F. Supp. 3d 1 (S.D.N.Y. 2016) 0... cece 28
Nevin y. Citibank, N.A., 00 Civ. 0029 (CM) (S.D.N-Y. Jul. 14, 2000)... eee see teeeeeeeeeeees 8
Nevin v. Citibank, N.A., 107 F. Supp. 2d 333, 343 (S.D.N.Y. 2000) occ ccc cee sesesseestseesseereeeneeenes 8

Procter Gamble Company v. Xetal, Inc., 04-CV-2820 (DRH) (WDW), 04-CV-5225 (DRH)

(WDW) (E.D.N.Y. Mar. 23, 2006) cee cecssceccesesscsssssessesecssesecsersessessessesscnseecsseasessessesenseeesaees 7
Ruotolo v. City of N.Y., 514 F.3d 184, 188 (2d Cir. 2008) ccc ceessesesessscsesesssesseesseeesessseserseeees 7
Samuel y. Bellevue Hospital Center, 07 Civ. 6321 (NRB) (S.D.N.Y. Aug. 21, 2008) ...... a. 19
Sebastiani v. Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. Jul. 19, 2019) oe. 19
Seghers v. Morgan Stanley DW, Inc., 06 Civ. 4639 (GEL) (S.D.N.Y. May. 10, 2007)... 13
Sepenuk v. Marshall, No. 98 Civ. 1569 (RCC) (S.D.N.Y. Dec. 8, 2000) ....ceeecescssersesseteeeneeees 20

Tehrani v. Town of Oyster Bay Hous. Auth., 18-cv-2450 (BMC) (LB) (E.D.N.Y. Apr. 9, 2019) 30

Van Buskirk v. N.Y. Times Co., 325 F.3d 87, 89 (2d Cit.2003) ec ceessccesccsseesssessssssssseesseeeeeesees 12
Williams v. Metro N. R.R., 16 Civ. 1141 (LAK) (JCF) (S.D.N.Y. Aug. 17, 2016)... eee 26
Statutes

40 N.Y. Con, Laws Ann. § 240.30 vice cccscccssecsseceneerseretseccesceesneeesneesssesssssssescseesssesssneeeensaees 24, 25
New York Penal Law § 240.30... cccccccccscccssssecesssececsnecessnecesseeeessseeesesseeecessesssssssssssssseseseseessaeees 20
Rules

CPLR § 21503) .eecceccccscccsscceseecesssessscessecessecessscesaeceaesenseestaeeseeeceseeceeesesssseseessessseessseesesereesseeeeneeees 12
Fed. R. Civ. P. L2(D)(6) ..cccececccessecsesseesneeeeeceeessenseesneeeecnseeseesesoeecsssecsssonecssenssesseseeseseseseseseeeneengs 7
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 7 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Fed. R. Civ. Proc. 12(D)1) occ eeceesceceeeceesecenseeeneeeeseeceeneseseescsssceeneesssaesesseseseeessseessnesenseesegeeens 6, 20
Fed. R. Civ. Proc. 12(D)(6) ..eccceccesccesteessceneeeeeceneceseeseeenseeseesesscssasssssesesesesessesaeessaeeetecnseenseseieenseenges 5
Fed. R. Civ. Proc. Rule 8(a)(2) ....ccceecccecessecececeneeseceneceseesseeessesesesseessscceressessesenseseseesseseseesseenseeaes 19
Fed. R.Civ. Proc. 12(D)(6) ....cecceecesscesecceeesseceseesseeeseesecessessscseecsssensesssssesaeseseseeeseessseseaseneeeseeaeenes 30
Fed. R.Civ. Proc. 8(8)(2)...ccccccccscceseescceseceneeeeceecesesseeseeenaseneeensassseseessesessaseseessessaeeesseeseenanenseenseenaeey 7
Rule 12(D)(6)....cccccescecscesececeeeceserscenecseeesenaecseeesenseeaeceecessssecescesessesseessessesseeeaesseessessecsesesessesenesnesaesas 7
Treatises

Report: The Port of Charleston Dirty Bomb Hoax and Social Media Liability Paperback.......... 12
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 8 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

PROCEDURAL BACKGROUND
1. Presiding Judge Valeria Caproni issued an ORDER permitting the filing of a Second
Amended Complaint (ECF Doc. No. 87). Pro Se Defendant Goodman (acting as a Counter-
Claim Plaintiff) has provided a “COUNTER CLAIM VERIFIED COMPLAINT” to the Court,
(Doc. No. 122). By endorsement to the pro se Plaintiff/Counter-Defendant’s request for
additional time to respond to the Defendant/Counter-Plaintiffs “Counter Claim” papers,
Magistrate Judge Stewart D. Aaron granted a deadline for the filing of this instant document by
12/31/2019 (Doe. 126). This document is hereby filed in compliance with Doc. 126 (# 126). In
this pleading the Plaintiff/Counter-Defendant, (undersigned) MOVES this Court to deny the
practical effects of Defendant Goodman’s Counter-Claim papers (# 122) pursuant to Fed. R. Civ.

Proc. 12(b)(6) for failure to state a claim.

INTRODUCTION

2. The Defendant/Counter-Plaintiff Jason Goodman is a public figure that operates a
podcast social media conspiracy brand known as “CrowdSource The Truth”. Goodman’s
CrowdSource The Truth is presented as a news, research and public affairs platform which
collects subscriber fees. Goodman’s daily podcasts are viewed by thousands of people, many of
whom contribute money. The present social media footprint for CrowdSource The Truth
includes thirteen (13) individual social media platforms (Facebook, YouTube, PATREON,
Periscope, SubscribeStar, etc.). Defendant/Counter-Plaintiff insists that he is an “investigative
reporter” while not tolerating even the most innocent criticism of his “news service”. In fact, the
Defendant/Counter-Plaintiff complains of damage to his “world wide reputation” (see COUNT

1, para. 77, # 122) by a vast conspiracy of players (to include former podcast sidekicks).
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 9 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

3. Unfortunately, the Counter-Claim papers (# 122) are another example of a tortured
attempt to re-litigate a jumble of irrelevancies from the federal court in Richmond, Virginia —
where the Defendant faces nearly identical causes of action for defamation, libel and siander
(Steele v. Goodman, Civil Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019)), herein referred to as
the Virginia lawsuits. For clarity purposes the Court should image a troupe of players associated
with this Virginia lawsuit. Goodman unsuccessfully attempts to “shoe horn” the Plaintiff
(undersigned) into this Virginia lawsuit troupe of players.

4, The Court will learn that the meager factual allegations included in the Counter-Claim
papers (# 122) do not create any inference supporting the allegation that the Plaintiff/Counter-
Defendant is a ring-leader of some vast conspiracy of “operators” (Virginia lawsuit troupe), and
as such these allegations are not enough to state a facially plausible claim.

5. The Court will learn that all the claims in the Counter-Claim (# 122) are not factually
based and will not survive a motion to dismiss (Rule 12(b)(6). For instance, the claims of
tortious interference are not applicable to an at will contract, baseless claims of defamation are
not applicable t public interest communications, claims of defamation can not attach to the mere
pointing to an article and the lack of any evidence to create a connection between the

Plaintiff/Counter-Defendant (undersigned) and the Virginia lawsuit troupe.

LAW AND DISCUSSION
6. The Court may observe issues presented herein that indicate the Court has no jurisdiction
in certain matters. In the event of such adjudication, the Counter-Defendant also involved Fed.
R. Civ. Proc. 12(b)(1) for lack of jurisdiction.
7. Although the Court must accept all factual allegations set forth in the complaint and view

them in the light most favorable to the pro se Defendant/Counter-Plaintiff, it should also note
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 10 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

that conclusory allegations, unwarranted factual deductions, and legal conclusions will not

prevent dismissal under Rule 12(b)(6). io

CONCLUSORY AND VAGUE STATEMENTS

8. Generally, when considering a motion to dismiss, pursuant to Fed. R. Civ. P. 12(b)(6),

non-conclusory allegations in the complaint are deemed true. See Ruotolo v. City of N.Y., 514

 

F.3d 184, 188 (2d Cir. 2008). [emphasis added]

“In considering a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6),
a district court must limit itself to the facts stated in the complaint, documents attached to
the complaint as exhibits, and documents incorporated by reference in the complaint.
Hayden v. County of Nassau, 180 F.3d 42, 54 (2d Cir. 1999).” Procter Gamble
Company v. Xetal, Inc., 04-CV-2820 (DRH) (WDW), 04-CV-5225 (DRH) (WDW)
(E.D.N.Y. Mar. 23, 2006)

9. The Counter-Claim papers (# 122) proffer only a few non-conclusory allegations, which

 

could possibly be accepted as true by this Court. “In considering a Rule 12(b)(6) motion, all

non-conclusory factual allegations are accepted as true and all reasonable inferences are drawn in

 

favor of the plaintiff. See In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (per
curiam)”. Gladden y. City of N.Y., 12 Civ. 7822 (PKC) (S.D.N.Y. Aug. 29, 2013) [emphasis
added |

“Even under the lenient pleading requirement of Fed.R.Civ.Proc. 8(a)(2), conclusory
allegations are insufficient to withstand a motion to dismiss. See Manos v. Geissler, 377
F.Supp.2d 422, 425 (S.D.N.Y. 2005). Moreover, courts need not accept as true pleadings
expressing legal conclusions, speculation and unsubstantiated allegations "so broad and
conclusory as to be meaningless." Decker v. Massey-Ferguson, Ltd., 681 F.2d 111, 120
(2d Cir. 1982); see also Smith v. Local 819 LB.T. Pension Plan, 291 F.3d 236, 240 (2d
Cir. 2002) (while the court must construe factual allegations in the light most favorable to
the plaintiff, the court is not required to accept plaintiff's legal conclusions).”

Collier v. Boymelgreen Developers, 06 CV 5425 (SJ) (E.D.N.Y. May. 17, 2007)
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 11 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

COUNTER-PLAINTIFF’S COUNT 1 DEFAMATION

10. At paras. 75 through 77 (# 122) the Defendant/Counter-Plaintiff articulates his COUNT 1
DEFAMATION claim (pg. 18). Specifically, Goodman applies the threshold standard of
“Defamation Per Se” concerning “several occasions” when “false statements were published”.
ll. After a careful reading of Goodman’s Counter-Claim papers (# 122), it appears that only
four (4) specific allegations of “Defamation Per Se” — which are articulated in a non-conclusory

manner — have been proffered by Goodman. They are presented below.

Letter to the U.S. Coast Guard (EXHIBIT D)
is privileged communications (Para. 18)

12. Goodman complains about a letter written to the U.S. Coast Guard Captain of the Port of
New York and New Jersey (N.Y./N.J.) (EXHIBIT D, #122). Under New York defamation law,
statements made to law enforcement (such as the undersigned’s letter to the U.S. Coast Guard, a
law enforcement division of the U.S. Department of Homeland Security) in a reasonable manner
for a proper purpose are entitled to qualified privilege. See Nevin v. Citibank, N.A., 00 Civ. 0029
(CM) (S.D.N.Y. Jul. 14, 2000).

13. “[UJnder New York law, "[p]ublic policy demands that certain communications, although
defamatory, cannot serve as the basis for the imposition of liability in a defamation action.”
Nevin y. Citibank, N.A., 107 F. Supp. 2d 333, 343 (S.D.N.Y. 2000) (citing Toker v. Pollak, 44
N.Y.2d 211, 218 (1978)).

14. Certain communications made in the discharge of public functions are entitled to an

"absolute" privilege, which means that the communications are privileged regardless of the
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 12 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

speaker's motive. Nevin, 107 F. Supp. 2d at 343-44.” Menaker v. C._D., 2:17-cv-5840
(DRH)(AYS) (E.D.N.Y. Nov. 1, 2018)

15. The Plaintiff/Counter-Defendant’s letter to the U.S. Coast Guard Port Captain (EXH. D,
# 122) represents a communication of public interest and is shielded from a defamation claim.
“A plaintiff's speech is only protected where it can be "fairly characterized as constituting speech
ona matter of public concern." Frank v. Relin, 1 F.3d 1317, 1328-29 (2d Cir. 1993).”
[emphasis added] Neilson v. D'Angelis, CV-00-6106 (CPS) (E.D.N.Y. Dec. 20, 2002).

16. The Plaintiff/Counter-Defendant statements of public concern have substantial immunity
as they were providing intelligence to a law enforcement agency in good faith. In the letter in
question (EXH. D, #122), the Port Captain of the U.S. Coast Guard was made aware that social
media “open intelligence sources” indicated that the Defendant/Counter-Plaintiff and George
Webb Sweigert were not initially UNAWARE that the container ship M/V MEMPHIS

MAERSK was en route to the Port of Charleston, S.C. on the day in question. Said open source
intelligence indicated that both Goodman and George Webb Sweigert believed that the M/V
MEMPHIS MAERSK was in the Port of New York and New Jersey, indicating that the infamous
CrowdSource The Truth podcast of June 14", 2017 could have had a direct impact on the Port in
N.Y./N.J. and not Charleston. The Port Captain has a right and need for such information to
update appropriate port security and maritime intelligence.

“Other communications enjoy a "qualified" privilege, when it is "fairly made by a
person in the discharge of some public or private duty, legal or moral, or in the
conduct of his own affairs in a matter where his interest 1s concerned." Id. (citing
Toker v. Pollak, 44 N.Y.2d 211, 219 (1978))”.

Menaker vy. C.D., 2:17-cv-5840 (DRH)(AYS) (E.D.N.Y. Nov. 1, 2018)

10
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 13 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

17. At para. 19 the Counter-Claim papers proffer that the Coast Guard letter is “false”
without specifying what exactly is false about the statements in letter. It is claimed in the papers
(# 122) that the Coast Guard letter “was sent with actual malice and deliberate intent to harass
and defame Goodman”. It should be noted that the Coast Guard letter in question not only
included Goodman’s name, but George Webb Sweigert’s (brother of undersigned) name as well.
18. Goodman does not explain how any statement of the letter was defaming. "[A] threshold
issue for resolution by the court is whether the statement alleged to have caused plaintiff an
injury is reasonably susceptible to the defamatory meaning imputed to it." Burton, 2018 WL
4759735, at *11 (quoting Levin v. McPhee, 119 F.3d 189, 195 (2d Cir. 1997))”. Menaker v.
C.D., 2:17-cv-5840 (DRH)(AYS) (E.D.N.Y. Nov. 1, 2018).

19. Goodman must demonstrate that his allegations of malice associated with the Coast
Guard letter. He has not. The Court may not accept his conclusory allegations in this matter.

‘“"Constitutional or actual malice means publication with [a] high degree of awareness
of [the publication's] probable falsity or while the defendant in fact entertained
serious doubts as to the truth of [the] publication." Id. As the Second Circuit has
explained, "[t|he critical difference between common-law malice and constitutional
malice .. . is that the former focuses on the defendant's attitude toward the plaintiff,
the latter on the defendant's attitude toward the truth." Chandok v. Klessig, 632 F.3d
803, 815 (2d Cir. 2011) (quoting Liberman v. Gelstein, 80 N.Y.2d 429, 437 (1992)).

To overcome the common interest privilege, "mere conclusory allegations, or charges
based upon surmise, conjecture, and suspicion are insufficient[.]" Fuji, 669 F. Supp.
2d at 412 (quoting Golden v. Stiso, 279 A.D.2d 607, 608 (2d Dep't 2001)) (internal
quotation marks omitted); see also Panghat v. New York Downtown Hosp., 85
A.D.3d 473, 474 (1st Dep't 2011) (finding that defendants statements were "protected
by the common interest privilege," since "[p]laintiff merely asserted in conclusory
fashion that the statements at issue were made with malice, which is insufficient to
overcome the privilege").” [emphasis added]

Menaker v. C.D., 2:17-cv-5840 (DRH)(AYS) (E.D.N.Y. Nov. 1, 2018)

11
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 14 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Reblogging Steve Outtrim’s article
is not a defamatory act (Para. 31)

20. Goodman complains about an Internet blog article posted by Steve Outtrim about
Goodman’s experiences as Chief Executive Officer (CEO) of a heavy lift drone company.
Goodman accuses the Plaintiff/Counter-Defendant (undersigned) of defaming Goodman with
this article. The issue here is the act of “reblogging” — which is not republishing under the single
publication rule. Reblogging is a delayed circulation of the original edition. The “reblogging”
feature on a WordPress.COM blog allows the headline of an original article at the origin blog
site (parent site) to be “highlighted” on another — secondary -- blog site (child site). The entirety
of the article on the parent site is NOT republished, only a headline teaser and pointer is
published on the child site. Once a user clicks on the reblogged headline pointer teaser (child
site), the user is redirected by Internet Protocols to the origin site (parent) to see a full display of
the article. The reblogged headline on the child site stated:

Insane in the Ukraine: J.Go Like You’ve Never Seen Him Before [UPDATES] —
Burners.Me: Me, Burners and The Man

The text that accompanied the headline:

Recognize this guy? Jason Goodman, CEO of Aerocine, the first company to fly a
full-size RED EPIC camera on a “heavy payload” micro-hexacopter drone. It’s
almost like we’re watching an actor playing a different character. 3,200

more words

21. The totality of the information published on the child site appears above; it is the entirety
of the reblogged headline. Clicking on the headline activates an Internet Protocol Uniform
Resource Locator (URL) redirection to the parent site operated by Steve Outtrim
(BURNERS.ME).

“Republication, retriggering the period of limitations, occurs upon a separate
aggregate publication from the original, on a different occasion, which is not merely
“a delayed circulation of the original edition.”

12
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 15 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

See Biro v. Condé Nast, 963 F. Supp. 2d 255 (S.D.N.Y. 2013)

22. The original article on Steve Outtrim’s “BURNERS.ME” WordPress.COM blog
entitled “/nsane in the Ukraine: J.Go Like You’ve Never Seen Him Before [UPDATES]” was
published on December 3, 2018 over a year after the Defendant docketed his papers (# 122) on
December 5, 2019.

23. “New York imposes a one-year statute of limitations on defamation claims. CPLR §
215(3). Under the “single publication” rule, the statute of limitations ordinarily begins to run at
the time of the “first publication” —that is, “the earliest date on which the work was placed on
sale or became generally available to the public.” Van Buskirk v. N.Y. Times Co., 325 F.3d 87, 89
(2d Cir.2003).” See Etheredge-Brown v. Am. Media, Inc., 13 F. Supp. 3d 303 (S.D.N.Y. 2014).
24. ‘It is a stretch of logic to hold the Plaintiff/Counter-Defendant liable for pointer to an
article that was first published on a different blog site over a year ago.

Statute of limitations has tolled concerning Plaintiff
book about the “dirty bomb hoax” (Para. 70/71)

25. Goodman complains of false and defamatory information in a book published by the
Plaintiff/Counter-Defendant. The book in question (EXH. F, #122), entitled “Report: The Port
of Charleston Dirty Bomb Hoax and Social Media Liability Paperback” was released on
AMAZON on April 14, 2018, prior to the filing of this instant lawsuit on June 14", 2018 in the
U.S. District Court for the District of South Carolina.

26. Any claims for damages for the truthfulness of statements made in the “dirty bomb hoax”
book are now time barred. “See N.Y. C.P.L.R. 215-4 (stating that actions to recover damages for

libel, slander, false words causing special damages, inter alia, shall be commenced within one

year).” Katz v. Travelers, 16-cv-4389 (ADS) (SIL) (E.D.N.Y. Sep. 20, 2017).

13
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 16 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

“New York law establishes a one-year statute of limitations on defamation claims,
which begins to run from the time of the utterance. N.Y. C.P.L.R. § 215(3); see
Vasile v. Dean Witter Reynolds Inc., 20 F. Supp. 2d 465, 495 (E.D.N.Y. 1998) (the
limitations period commences "on the day the statements at issue were made, not...
when the plaintiff learns of them").”

Seghers v. Morgan Stanley DW, Inc., 06 Civ. 4639 (GEL) (S.D.N.Y. May. 10, 2007)

27. The “dirty bomb hoax” book (EXH. F, #122), like the letter to the U.S. Coast Guard Port
Captain, address matters of public concern. The contents of the book in question is focused on
the deficiencies of current laws and statutes that could not apparently address fake hoaxes and
false alerts of this type for which CrowdSource The Truth is famous for. “Whether a statement
involves a "matter of public concern" has been given an "extremely broad interpretation," but
"publications directed only to a limited, private audience are matters of purely private concern."
Aslin vy. Univ. of Rochester, 6:17-CV-06847 (W.D.N.Y. Aug. 28, 2019).

“Plaintiff's communication with the District Attorney ... satisfies the requirement of
being a matter of public concern. See, e.g., Burkybile v. Bd. of Educ. of Hastings-
on-Hudson Union Free Sch. Dist., 411 F.3d 306, 313 (2d Cir. 2005) ("Public
accusations of improper governmental actions are clearly matters of public concern,
regardless of whether the accuser is motivated by personal reasons."); Bernheim v.
Litt, 79 F.3d 318, 325 (2d Cir. 1996) (plaintiff's statements to authorities regarding
principal's falsification of test scores and of student achievement were matters "of
serious interest to the community")” [emphasis added]

Grennan v. Nassau County, Civil Action No. 04-2158 (DRH) (WDW) (E.D.N.Y.
Mar. 29, 2007)

28. Goodman needs to specifically state what statements in the book are false and how the
alleged falsity could trump the statements of public concern doctrine.

“"Under New York law, in order to state a claim for defamation, the claimant must
allege facts sufficient to support a finding of a published statement concerning the
claimant that is both false and defamatory." Belly Basics, Inc. v. Mothers Work,
Inc., 95 Supp.2d 144, 145 (S.D.N.Y. 2000) (internal quotation marks and citation
omitted); see 600 West 115th Street Corp. v. Von Gutfeld, 80 N.Y.2d 130, 139, 598

14
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 17 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

N.Y.S.2d 825 (1992) (stating that "[b]ecause falsity is a necessary element in a
defamation claim involving statements of public concern . . . only statements
alleging facts can properly be the subject of a defamation action").” [emphasis added]

Hammer y. Trendl, CV 02-2462 (ADS) (E.D.N.Y. Oct. 10, 2002)

“Sweigert has written numerous emails
and letters to key business associates of
Goodman...” is a moot point (Para. 72)

29. — In this section of the Counter-Claim papers (# 122) the Defendant/Counter-Plaintiff
(Goodman) appears to be stating a tortious interference claim. However, because of the
conclusory, vague and baseless allegations this claim fails. See Black Car and Livery Ins. v. HW
Brokerage, 28 A.D.3d 595 (N.Y. App. Div. 2006)

“The cause of action alleging tortious interference with a contract was properly
dismissed as to the respondent, as the allegations in support of this cause of action
"are devoid of a factual basis and are vague and conclusory” ( Schuckman Realty v.
Marine Midland Bank, 244 AD2d 400, 401; see Washington Ave. Assoc. v. Euclid
Equip., 229 AD2d 486, 487)...”

30.  Defendant/Counter-Plaintiff proffers, “Sweigert has written numerous emails and letters
to key business associates of Goodman including the chief legal counsel and Chief executive
officer of Patreon, Goodman’s primary source of income. These letters contain false allegations
against Goodman and threaten Patreon with legal action should they continue to allow Goodman
to transact business with Patreon.” The Defendant/Counter-Plaintiff fails to provide any
documentation or elaboration of his claims to overcome the appearance of “conclusory, vague

and baseless allegations”.

15
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 18 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

31. As the Defendant/Counter-Plaintiff points out “the letters ... threaten Patreon with legal
action..”. Therefore, such “emails” and “letters” fall within the scope of pre-litigaton
communications, which attach to a qualified privilege.

“Alternatively, a statement is “subject to a qualified privilege when it is fairly made
by a person in the discharge of some public or private duty, legal or moral, or in the
conduct of his [or her] own affairs, in a matter where his [or her] interest is
concerned” (Rosenberg v. MetLife, Inc., 8 N.Y.3d 359, 365, 834 N.Y.S.2d 494, 866
N.E.2d 439 [2007] [internal quotation marks omitted] ). In general, if the privilege is
“qualified, it can be lost by plaintiffs proof that defendant acted out of malice” (Park
Knoll, 59 N.Y.2d at 209, 464 N.Y.S.2d 424, 451 N.E.2d 182 ).”

Front, Inc. v. Khalil, 28 N.E.3d 15 (N.Y. 2015)

“One of the requisite elements of a defamation claim is the publication of a false
statement made without privilege or authorization. New York law "accord[s] an
absolute privilege" to statements made "in the course of judicial proceedings and
which relate to the litigation." D'Annunzio v. Ayken, Inc., 876 F. Supp. 2d 211, 216
(E.D.N.Y. 2012). A statement made in the course of a judicial proceeding is
absolutely privileged, "so long as it is considered material and pertinent to the
litigation." Id. (citations omitted); see also Weinstock v. Sanders, 42 N.Y.S.3d 205,
207-08 (2d Dep't 2016) (noting that the privilege applies "at all stages" of litigation).
"The test of pertinency . . . is extremely liberal, so as to embrace anything that may
possibly or plausibly be relevant or pertinent." Weinstock, 42 N.Y.S.3d at 208 (citing
cases). While the Second Circuit recently emphasized that pertinence is "an important
(if rarely implemented) limitation on [the] scope" of the litigation privilege, Brown v.
Maxwell, 929 F.3d 41, 53 n.47 (2d Cir. 2019), it is generally considered "the broadest
possible of privileges," covering "any matter which, by any possibility, under any
circumstances, at any stage of the proceeding, may be or may become material or
pertinent." Kelly v. Albarino, 485 F.3d 664, 666 (2d Cir. 2007) (per curiam) (internal
quotation marks omitted) (citations omitted).”

Deaton v. Napoli, 17-CV-4592 (RRM) (GRB) (E.D.N.Y. Sep. 27, 2019)
32. Defendant/Counter-Plaintiff Goodman provides no information about these “emails” or
“letters” written to “key business associates”. No dates, times, names, organizations or

relevancy is provided — simply that they “contain false allegation against Goodman”.

16
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 19 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

33. This claim (para. 72, # 122) is problematic for Goodman as the PATREON contract was
undoubtedly executed in the State of California where PATREON is headquartered — and not
New York State. As the Plaintiff/Counter-Defendant presently resides in California, where
PATREON is headquartered, no substantial part of these events (emails and letters) occurred in
New York.

‘Defendant argues that California law governs this case because Plaintiff's allegations
grow out of steps that Defendant took to investigate and prosecute the California
Action. (See Def. Reply 2.) This is an important point because California's judicial
proceeding privilege might protect Defendant from all claims arising from this
conduct. See, e.g., AroChem Int'l, Inc. v. Buirkle, 968 F.2d 266, 269-70 (2d Cir.
1992). Plaintiff, not surprisingly, views the case differently. He frames this action as
arising virtually exclusively out of Defendant's communicating with municipal
officials in an effort to freeze Plaintiff out of the Project. (See Pl. Opp.)”

Bloom y. Morley, 10-CV-1473(JS)(ETB) (E.D.N.Y. Aug. 21, 2012)

34. The Defendant/Counter-Plaintiff neglects to inform this Court that the purported contract
with PATREON in California is a “termination at will” contract. Nor does the
Defendant/Counter-Plaintiff acknowledge that many of these purported “emails” and “letters”
complained of long-term infractions of the PATREON Terms and Conditions by Goodman. As

the PATREON “contract” or Terms of Service state:

“Abusive conduct
TLDR: Be responsible and don’t violate our policies.

You are responsible for all activity on your account. If you violate our policies we may
terminate your account.

And
Account deletion

TLDR: You can delete your account here. We can disable your account at our
discretion.

17
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 20 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

You can permanently delete your account at any time by going to our Privacy Policy. On
that page you can also see what information is deleted and what we continue to store after
the account is deleted.

We can terminate or suspend your account at any time at our discretion. We can
also cancel any membership subscriptions and remove any descriptions, posts or benefits
at our discretion.

These terms remain in effect even if you no longer have an account.” [emphasis added]

https://www.patreon.com/policy/legal

“It is well-settled in New York that "[a] contract terminable at will cannot be the basis
for a tortious interference with contract claim" because "there can be no breach of
contract, a necessary element for tortious interference with contract, when the contract
may be terminated at will." AIM, 2003 WL 21203503, at *5 (citing Guard-Life Corp. v.
S. Parker Hardware Mfg. Corp., 50 N.Y.2d 183, 406 N.E.2d 445, 450 (1980); World
Wide Communications, Inc. v. Rozar, 1997 WL 795750, at *7 (S.D.N.Y. Dec. 30, 1997);
Coliniatis v. Dimas, 848 F. Supp. 462, 470 (S.D.N.Y. 1994); Miller v. Mount Sinai Med.
Ctr., 288 A.D.2d 72, 733 N.Y.S.2d 26 (1st Dep't 2001); Snyder v. Sony Music Entm't,
Inc., 252 A.D.2d 294, 299, 684 N.Y.S.2d 235 (1st Dep't 1999); Am. Preferred
Prescription, Inc. v. Health Mgmt., Inc., 252 A.D.2d 414, 417, 678 N.Y.S.2d 1 (1st Dep't
1998)).” [emphasis added]

Discover Group, Inc. v. Lexmark International, Inc., 333 F. Supp. 2d 78 (E.D.N.Y. 2004)

“Goodman had foreknowledge and / or some
involvement in explosions at a Texas LNG
facility” claim devoid of fact (Para. 73)

35. The Defendant has expressed in the Counter-Claim papers (# 122) a complete lack of
understanding and ignorance of the incident in Texas (Port Neches, Texas explosion — which had
nothing to do with Liquefied Natural Gas (LNG) tanks). News media reports indicate the

following:

PORT NECHES, Texas — Small fires from inside the TPC Group plant in Port Neches
continues to burn 10 days after massive explosions, according to a Saturday morning
news release from the Port Neches Response team.

18
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 21 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

https://www.12newsnow.com/article/news/local/saturday-morning-update-on-tpc-
explosion/502-79eeb225-8ebd-4a43-ac18-71£7f8083 b6a

The city of Port Neches and Jefferson County lifted a voluntary evacuation order
Thursday afternoon, less than 24 hours after residents who were displaced for days last
week amid a fire and multiple explosions at a local chemical plant were again asked to
leave their homes Wednesday night.

https://www.texastribune.org/2019/12/05/port-neches-plant-explosion-prompts-
evacuation-order-one-week-later/

TPC Group is a leading producer of value-added products derived from petrochemical
raw materials such as C4 hydrocarbons, and provider of critical infrastructure and
logistics services along the Gulf Coast. Our products are sold into a wide range of
performance, specialty and intermediate segments, including synthetic rubber, fuels,
lubricant additives, plastics and surfactants. Headquartered in Houston, Texas, with an
operating history of 75 years, TPC Group has manufacturing facilities in the industrial
corridor adjacent to the Houston Ship Channel and Port Neches, Texas, and operates a
product terminal in Lake Charles, Louisiana.

https://www.tpcerp.com/about

36.  Plaintiff/Counter-Defendant (undersigned) made no statements implicating the Defendant
in this highly illogical and incomprehensible conspiracy theory. Nor can Goodman point to any
statements made by the undersigned accusing Goodman of such an allegation.
Defendant/Counter-Plaintiff (Goodman) has provided no proof of such statements, no dates and
times of such statements, no identification of any kind except for conclusionary statements
which appear baseless with no factual foundation (LNG tanks vs. TPC chemical plant).

37. The Defendant’s statements about his “Texas LNG facility theory” are too conclusory,
vague and lacking in a factual basis to make out the Defendant’s defamation per se claim. See

Black Car and Livery Ins. v. HW Brokerage, 28 A.D.3d 595 (N.Y. App. Div. 2006). “[Bleyond

19
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 22 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

bare conclusory allegations that, on a Rule 12(b)(6) motion, the court need not assume the truth
of,” Gristede's Foods v. Poospatuck, 06-cv-1260 (KAM) (E.D.N.Y. Dec. 1, 2009).

38. Even if true, such vague and conclusory LNG tank explosion statements about the
Plaintiff/Counter-Defendant’s purported liability do not provide the undersigned with adequate
notice as required by Fed. R. Civ. Proc. Rule 8(a)(2). “The mere allegation that defamatory
statements were made to another unidentified residency program is too indeterminate to provide
sufficient notice of Plaintiff/Counter-Defendant's claim so that Defendants can prepare their

defense,” Sebastiani v. Brooklyn Hosp. Ctr., 19-CV-253 (PKC) (ST) (E.D.N.Y. Jul. 19, 2019).

“The Federal Rules of Civil Procedure require a short and plain statement of the claim.
Fed. R. Civ. P. 8(a)(2). Conclusory allegations, unsupported by specific allegations of
material fact are not sufficient. Simpson v. Welch, 900 F.2d 33, 35 (4th Cir. 1990). A
pleader must allege facts, directly or indirectly, that support each element of the claim.
Dickson v. Microsoft Corp., 309 F.3d 193, 201-02 (4th Cir. 2002).”

Nanney v. Hooks, 1:19-cv-215-FDW (W.D.N.C. Aug. 7, 2019).

“Under Rule 8(a)(2) and the Second Circuit's opinion in /gbal, speculative or conclusory
claims included in a complaint must be supported by sufficient factual allegations to
render them plausible, and to inform a defendant of the accusations brought against him.

mR tan

Samuel v. Bellevue Hospital Center, 07 Civ. 6321 (NRB) (S.D.N.Y. Aug. 21, 2008)

COUNTER-PLAINTIFF’S COUNT 2
AGGRIVATED [sic] HARASSMENT

39. As expressed by the presiding judge, Hon. Valerie Caproni, in Doc. 87 pg. 6, Goodman,
acting as a private citizen, cannot bring criminal claims, or private actions sounding in criminal

claims, against the undersigned.

20
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 23 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

40. “A private citizen may not prosecute a criminal action in federal court. See Leeke v.
Timmerman, 454 U.S. 83, 86 (1981) (per curiam). (reaffirming that “a private citizen lacks a
judicially cognizable interest in the prosecution or nonprosecution of another”).

41. The Defendant cites New York Penal Law § 240.30 against the Plaintiff/Counter-
Defendant which is a criminal statute and offers no private right of action to recover damages.
There are no civil remedies available to the Defendant in this regard.

42. In sum, the Court may have no jurisdiction over this claim invoking a criminal statute and

should consider dismissal pursuant to Fed. R. Civ. Proc. 12(b)(1).

COUNTER-PLAINTIFF’S
COUNT 3 CIVIL CONSPIRACY

43. The Defendant is left without a primary tort - defamation and/or defamation per se. By

his own admission, Sepenuk v. Marshall, No. 98 Civ. 1569 (RCC) (S.D.N.Y. Dec. 8, 2000)

as

forecloses the Defendant’s “civil conspiracy” claim.

“Tt is textbook law that New York does not recognize an independent tort of
conspiracy. See Sado v. Ellis, 882 F. Supp. 1401, 1408 (S.D.N Y 1995). If an
underlying, actionable tort is established, however, plaintiff may plead the
existence of a conspiracy in order to demonstrate that cach defendant's conduct was
part of a common scheme. See AM Cosmetics Inc. v. Solomon, 67 F. Supp.2d 312,
322 (S.D.N.Y. 1999); Litras v. Litras, 254 A.D.2d 395, 681 N.Y.S.2d 545, 546 (2d

Dep't 1998).” [emphasis added]

44. ““'C]onclusory allegations are insufficient to withstand a motion to dismiss." See
Giaccio v. City of New York, 2005 WL 95733, *5, (S.D.N.Y. Jan. 19, 2005) (citing Straker v.
Metro. Transit Auth., 333 F.Supp.2d 91, 102 (E.D.N.Y. 2004),” Goonewardena v. New York, 475

F. Supp. 2d 310 (S.D.N.Y. 2007).

COUNTER-PLAINTIFF’S EXTRANEOUS
ALLEGATIONS AND COMMENTARY

21
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 24 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

45. In several introductory paragraphs (see para. 4 to 8, # 122) Goodman accuses the
Plaintiff/Counter-Defendant of “entering into a verbal agreement” with a multitude of parties
generally related to the Virginia lawsuit troupe of characters. This troupe includes: Manuel
Chavez, III of Carson City, Nevada, Tyrone Simpson (believed to be the brother-in-law of legal
counsel of the plaintiff’s attorney in the Virginia lawsuit and Nathan Stolpman. The
Defendant/Counter-Plaintiff continues beat this “dead horse” of the Virginia lawsuit troupe
conspiracy theory that has been refuted time and time again.

46. In his Counter-Claim [# 122] papers Goodman continues to complain of some conspiracy
to interfere with his business, and personal life, etc. Once again, this “dead horse conspiracy” —
which has nothing to do with the Plaintiff/Counter-Defendant (undersigned) -- was determined
to be the paid centered on a political operative who is well known to Goodman -- Manuel
Chavez, III of Carson City, Nevada (aka “DEFANGO”).

47. This conspiracy of “filing simultaneous lawsuits” against Goodman was openly admitted
to by Mr. Chavez and orbits around the involvement of Mr. Chavez with the Virginia lawsuit
troupe of players — which includes: Virginia federal lawsuit plaintiff (Robert David Steele),
plaintiffs attorney (Steven Scott Biss) and several others. As publicly stated by Chavez the
Virginia attorney had authored a draft complaint on behalf of Chavez for filing in the courts of
the State of Arizona in October 2017 — to coincide with the federal lawsuit in Virginia lawsuit.
Chavez has transmitted e-mail messages to the Defendant/Counter-Plaintiff to demonstrate this
confederation. None of these e-mail messages indicate the undersigned’s involvement.

48. These electronic mail messages have demonstrated that the Plaintiff/Counter-Defendant

(undersigned) had no relationship with Mr. Chavez in this regard, nor with the plaintiff (Steele)

22
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 25 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

or the plaintiff’s lawyer (Steven Scott Biss, 300 West Main St, Ste 102, Charlottesville, VA
22903, 804-501-8272, Fax: 202-318-4098, Email: stevenbiss@earthlink.net), or the spouse of
Mr. Biss (Tanya Biss aka Tanya Cornwell) or the purported brother-in-law of Mr. Biss (Tyrone
Simpson aka “Frank Bacon”). Sworn statements have been produced in the Virginia lawsuit by
the plaintiff and his attorney attesting to this fact. Goodman knows this; but, nonetheless has
proffered these worn out “dead horse” theories and beliefs upon this Court in an act of bad faith.
The latest DECLARATION (one of nearly dozens) from the Virginia lawsuit is attached as
EXHIBIT ONE to this pleading.

49. Defendant/Counter-Plaintiff Goodman has engaged in extensive e-mail and telephone
communication with Manual Chavez, III as reported by Chavez on social media (Chavez aka
“DEFANGO” who is presently associated with something known as the “MAGA Coalition”).
The Defendant/Counter-Plaintiff was recorded discussing litigation strategy with Mr. Chavez as
described in para.s 20 to 23 in the attached EXHIBIT TWO to this pleading.

GOODMAN: “He’s been working with Robert David Steele, you were working for
Robert David Steel, at the time, Sweigert (Plaintiff) was working with you, Tyrone
Simpson was working with you and Sweigert and these are the elements of the
conspiracy.”

CHAVEZ: “Yeah, I mean you got the conspiracy down pretty well. I mean. I will send
you everything that shows my Patreon and she (attorney’s wife) was paying me on
Patreon for sure. But, was I working in concert with Dave Acton (Plaintiff) and those
guys, yeah, f_ck it, why not. I will say whatever. (Laughter).” .

50. In fact, via public announcements by Chavez, he has forwarded to Goodman AND the
Plaintiff/Counter-Defendant ALL electronic mail messages in his possession that demonstrated
communications between Chavez and other Virginia lawsuit troupe players; such as: Simpson

(aka “Frank Bacon”), the plaintiff's attorney (Biss, esq.), Mr. Biss’s wife (Tanya Cornwell) and

23
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 26 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

the plaintiff (Steele). Strangely the name of Thomas Schoenberger (an associate of Manuel
Chaves, ITI) has been dropped from the Defendant/Counter-Plaintiff’s list of co-conspirators.
This set of Chavez e-mail communications contains no references to the undersigned, nor
includes an e-mail address for the undersigned nor presents any other plausible connection.

Sl. For clarity the Court is reminded of EXH. C to his papers (# 122) to the Counter-Claim
papers that provides the “dead horse conspiracy of players” (pg. 50, # 122):

“Robert David Steele, (hereinafter “Plaintiff” or “Steele’) Counsel for Plaintiff,
Steven S. Biss, (hereinafter “Biss”) his paralegal wife Tanya Cornwell (hereinafter
“Cornwell”), denied intervenor applicant David George Sweigert (herein after
“Sweigert”), his brother George Webb Sweigert (herein after “Webb”) and an
individual named Manuel Chavez, III (hereinafter “Chavez”) have conspired with one
another as well as others to bring this instant legal matter in conjunction with
additional lawsuits in foreign jurisdictions in order to harass, defame and otherwise
disrupt the business and day to day activities of the Defendant Goodman.”

52. The only proof of any connection between the Plaintiff/Counter-Defendant and any of
these parties associated with the Virginia lawsuit troupe of players is a chance “multi-party call”
from an Internet radio call-in show that is attached as EXH. A (# 122) to the Counter Claim
papers. Supposedly, this “video call” is a record of an Internet call-in show discussing matters of
public concern which supposedly took place sometime in December 2017 (according to the
Defendant/Counter-Plaintiff). During this “call-in” show matters were discussed — apparently —
about the lack of accountability attributed to Defendant/Counter-Plaintiff and George Webb
Sweigert for the June 14", 2017 Port of Charleston, S.C. “dirty bomb hoax”. These remarks
seem to include George Webb Sweigert as much as Jason Goodman.

53. According to Defendant/Counter-Plaintiff a “verbal agreement” was entered into by
Sweigert and Simpson (para. 8, # 122) during this alleged Internet radio call-in show. There is

no reference by the Defendant/Counter-Plaintiff to any part of this “call-in show” where this

24
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 27 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

purported verbal agreement was discussed, negotiated, accepted or ratified. Indeed, EXHIBIT A
is a jumble of call-in show remarks which appear to contain numerous errors and omissions
created by the translation software. Goodman cites “[dJuring the call, Simpson suggests the
social media network Steemit.com as the “best way to get JG”” (para. 8, #122).

54. The Defendant/Counter-Plaintiff must demonstrate that such remarks during a call-in
show discussing matters of public concern have caused him some harm. He has not.

55. The Defendant/Counter-Plaintiff proffers, “Sweigert agrees, responding to Simpson’s
offer “[a]lright, ok we can do that.”” Thus, according to the Goodman, one Tyrone Simpson
(Biss, esq. brother-in-law) is offering the use of the social media platform Steemit.Com to
somehow reward, compensate or pay the Plaintiff/Counter-Defendant for his alleged role in
writing letters with “Steemit” dollars, which the undersigned has never received. Further, the so-
called “Steemit” account created by Simpson for the undersigned has been inactive for almost
two years.

56. The Defendant continues “[t]his is an open admission of his eagerness to violate 40 N.Y.
Con. Laws Ann. § 240.30 Aggravated harassment in the second degree, and his commitment to
doing so is shown by his overt actions over the months that followed.” (para. 8, #122).
Defendant Goodman provides no details on these mysterious “overt acts”.

57.  Evenif the Court assumes this allegation to be true, it places the issue squarely back into
the private enforcement of criminal statutes. The Defendant / Counter-Plaintiff believes that
these call-in show remarks (para. 8, #122) are of a criminal nature and violate aggravated
harassment laws. If so, this is a matter for law enforcement, and it is telling that Defendant
Goodman appears to have made no contact with law enforcement about these issues - except for

his purported contact with the New York field office of the Federal Bureau of Investigation

25
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 28 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

(F.B.1.) and/or the New York City Police Department (N.Y.P.D.). If true, then
Defendant/Counter-Plaintiff Goodman has exhausted his remedies for seeking satisfaction of a
purported criminal charge and cannot attempt to litigate these criminal issues in this Court.

58. At paras. 13 — 14 (# 122), Goodman recites a completely irrelevant phone message left by
Simpson — an individual who has no connection with the undersigned save for participating in a
chance encounter on an Internet call in show “sometime in December 2017”. Again, Defendant
Goodman asserts that the phone call is a “direct violation of 40 N.Y. Con. Laws Ann. § 240.30
Aggravated harassment in the second degree.”.

59. In an astonishing stretch of logic, para. 18 (# 122) of the Counter-Claim papers condemns
the Plaintiff/Counter-Defendant for reporting crimes to appropriate law enforcement agencies
such as the U.S. Coast Guard. This is the exact behavior that the Defendant/Counter-Plaintiff
purportedly had undertaken to contact the F.B.L/N.Y.P.D. about the Plaintiff/Counter-Defendant
(and others in the “vast conspiracy” of the Virginia lawsuit troupe of players) in April 2018.
Again, no specific instances are provided except for a letter to the U.S. Coast Guard Captain of
the Port for the Port of New Jersey and New York (EXH. D, #122).

60. Paragraphs 20 thru 26 are highly speculative theories and conclusions proffered by the
Defendant / Counter-Plaintiff. These paragraphs offer no actionable allegations under any

cognizable law and are conclusory in nature. These paragraphs include statements such as

3999

“Sweigert attempts to pass off his false and defamatory statements as legitimate “news” (para.

20), “[i]t is Counter — Plaintiffs belief .. cause him to do this in an effort to avoid disclosing
information during discovery” (para. 21), “[w]hile Goodman’s process is open, honest and
unwavering, Sweigert relies on deception, hiding information and frequent changes of names,

addresses and tactics to confuse others and complicate civil litigation related to the information”

26
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 29 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC ~ SDA

(para. 21), “Sweigert is in a regular practice of deleting, destroying, hiding or otherwise
removing public access to recordings or records of his false and defamatory statements against
Goodman” (para. 22), etc. All these statements offer a conclusory determination with no factual
foundation.

“To survive a motion to dismiss under Rule 12(b)(6), "a complaint must contain
sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on
its face." Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007)). Legal conclusions are not entitled to the presumption of truth, and a
court assessing the sufficiency of a complaint disregards them. Id. Instead, the Court
must examine only the well-pleaded factual allegations, if any, "and then determine
whether they plausibly give rise to an entitlement to relief." Id. at 679. The Complaint
must include non-conclusory factual allegations that "nudge[ ]" its claims "across the
line from conceivable to plausible." Id. at 680 (quoting Twombly, 550 U.S. at 570).”
Murray vy. City of N.Y., 16-cv-8072 (PKC) (S.D.N.Y. Aug. 16, 2017)

61. In para. 20 Defendant Goodman claims that “Sweigert continues to make false
statements and false accusations nearly daily on a newly launched blog ...”. Yet, the Defendant
cannot provide this Court one example of these “daily false statements”, making this allegation
non-actionable under New York law.

“To state a claim for defamation, a plaintiff must allege: (1) a false and defamatory
statement, (2) published without authorization to a third party, (3) constituting fault as
judged at minimum by a negligence standard, and (4) causing special damages or
constituting defamation per se. Bernstein v. Seeman, 593 F. Supp. 2d 630, 635
(S.D.N.Y. 2009).”

Williams v. Metro N. R.R., 16 Civ. 1141 (LAK) (JCF) (S.D.N.Y. Aug. 17, 2016)

62. In para. 21 Goodman accuses Plaintiff/Counter-Defendant (undersigned) of things that
are simply not actionable in a court of law. The issue of frequent moving and changes in mailing
addresses are proffered by the Defendant without the accompanying explanation that the

Plaintiff/Counter-Defendant finds this conduct justifiable as Goodman has issued several calls to

27
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 30 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

physically find the Plaintiff/Counter-Defendant while he resided in Mount Shasta, California (see
period of April ~ May, 2018).

63. As fully explained in the Virginia litigation Goodman issued several social media
podcasts with his sidekick Quinn Michaels (aka Korey Atkin) to physically locate the
Plaintiff/Counter-Defendant and thus “#STOPTHESACRIFICE”. This widely disseminated
social media meme narrative (#StopTheSacrifice) pushed by the Defendant and his sidekick
Quinn Michaels accused the Plaintiff/Counter-Defendant of participating in a Satanic cult that
was about to sacrifice children on June 14, 2018 (the original filing data of this instant litigation
and the one-year anniversary of the Port of Charleston, S.C. “dirty bomb hoax”) unless the
undersigned was forcibly stopped. A general “Call To Action” (CTA) was pushed by Quinn
Michaels — acting as an agent of the Defendant (who ratified the CTA calls) — to recruit
volunteers to locate the physical whereabouts of the Plaintiff/Counter-Defendant. At the time
Mr. Michaels / Atkin was in the Mount Shasta, California vicinity conducting interviews of
residents in attempts to locate the Plaintiff/Counter-Defendant.

64. Quinn Michaels was successful in locating a volunteer fire fighter (“Kyle”) that the
undersigned had worked with and attempted to have him enrolled in Emergency Medical
Technician training in Mount Shasta, California. Michaels then made a series of broadcasts
divulging information about the undersigned based on information provided by “Kyle”. Again,
Goodman ratified and endorsed this level of conduct by his agents and proxies — like Quinn
Michaels (presently under a “keep away” restraining order to protect his teenage son who
Michaels has threatened over the Internet on dozens of occasions).

65. During this time period (April - May 2018) “Queen Tut”, aka Susan B. Homes aka Susan

Lutzke of Fort Collins, Colorado has contacted the undersigned and advised him that his life was

28
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 31 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

in danger and that Goodman was attempting to locate his physical whereabouts to have a “hit”
arranged on the Dark Web. “Queen Tut” is a former CrowdSource The Truth podcast sidekick
who is also a co-defendant in the Virginia lawsuit.

66. Paragraph 24 (# 122) is a further continuation of Goodman’s conclusory statements.
“Sweigert utilizes, intelligence and other deceptive tactics to communicate with an active
dynamic network of co-conspirators who have themselves engaged in overt acts in the
furtherance of this conspiracy. This is done while deliberating creating the illusion that these co-
conspirators are independent operators.” In all this hyperbole there is no underlying tort cited by
the Defendant / Counter-Plaintiff. “New York law does not recognize a right of civil action for
conspiracy. See Dickinson v. Igoni, 76 A.D.3d 943, 945, 908 N.Y.S.2d 85, 88 (2d Dep't 2010)
("{A] claim alleging conspiracy to commit a tort stands or falls with the underlying tort.").
Castro v. Cusack, 15-cv-6714 (ENV) (LB) (E.D.N.Y. Jul. 16, 2019).

67. In paragraph 25 (# 122) it is more of the same. “Sweigert’s overt actions in spoliating
evidence and removal of public social media posts or communications is intended to complicate
civil litigation and to frustrate Goodman’s attempts to counteract Sweigert’s devious and
damaging actions.” Here the Defendant / Counter-Plaintiff “is simply “rely[ing] on conclusory
allegations or unsubstantiated speculation.” In re Celestica Inc. Sec. Litig., 2014 WL 4160216, at
*4.” NEM Re Receivables, LLC v. Fortress Re, Inc., 173 F. Supp. 3d 1 (S.D.N.Y. 2016).

68. Paragraphs 28 through 33 have nothing to do with the Plaintiff/Counter-Defendant —
perhaps except for para. 31. The bulk of this section of the Counter-Claim papers makes
allegations against Steve Outtrim, a third party to this litigation.

69. Paragraphs 38 through 52 contain a breathtaking list of “co-conspirators” to include

“Queen Tut” and the Virginia lawsuit troupe of players. The usual suspects have been included

29
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 32 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

by Goodman: George Webb Sweigert, Steele, Biss, esq., Patricia Negron (a former CrowdSource
The Truth” sidekick and defendant in the Virginia litigation), Oakey Marshall Richards, aka
Deep Uranium, aka Rock Hudson of Hudson Intelligence Group (a former CrowdSource The
Truth” sidekick), Cornwell, Chavez, Steve Outtrim, Simpson, Stolpman, Marion Rapp, Dean
Fougere, aka “TITUS FROST”, etc.. In sum, this is the implausible vast conspiracy of
individuals that are working against the Defendant Counter-Plaintiff.

70. Paragraphs 58 through 68 contain another ad nauseam retelling of irrelevant events
related to the Port of Charleston, S.C. “dirty bomb hoax” on June 14", 2017. There is no

cognizable action that this Court could take based on this section of the Counter-Claim papers.

CONCLUSION
71. The Defendant/Counter-Plaintiff has presented non-meritorious claims that should be
dismissed. The Defendant’s attempt to introduce issues orbiting the New York Penal Code
(considering the presiding judge’s ORDER (# 87)) speaks to bad faith, as the Goodman has
already had adequate notice that private citizens can not seek a private remedy for the alleged
commission of crimes via the presiding judge’s ORDER (# 87).
72. This Court need not credit Defendant/Counter-Plaintiff "conclusory allegations [and]
unsubstantiated speculation” that something more nefarious has occurred than a private party
(undersigned) has engaged in counter-speech to protect his business, trade and technical
reputation.
73. The Defendant’s unclear and disjointed descriptions of the implausible vast conspiracy of
the Virginia lawsuit troupe of players does not lead this Court to any actionable issues. There are

brief portions of the Counter-Claim papers (# 122) that, construed very liberally, could

30
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 33 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC ~ SDA

conceivably give rise to discrete claims against any person on social media that publicly
criticizes Goodman in any manner.

74. Despite multiple attempts in this Court, and the Virginia court, to properly plead his “vast
conspiracy theory”, nothing in the Counter-Claim papers (# 122) can support any conclusion
other than the conclusory allegations in the Counter-Claim papers are baseless. Although the
Defendant very likely believes that he is a victim of a vast conspiracy involving the
Plaintiff/Counter-Defendant (undersigned) that claim is utterly implausible, which is no doubt
why there are no — or very little — facts pleaded which could support it.

75. "A finding of factual frivolousness is appropriate when the facts alleged rise to the level
of the irrational or the wholly incredible whether or not there are judicially noticeable facts
available to contradict them." Denton v. Hernandez, 504 U.S. 25 (1992).” Tehrani v. Town of
Oyster Bay Hous. Auth., 18-cv-2450 (BMC) (LB) (E.D.N.Y. Apr. 9, 2019).

76. Taken as a whole, the conspiracy allegations in the Defendant’ s/Counter-Plaintiff s
Cross-Claim papers (complaint [# 122]) are too vague, disjointed, and implausible to state a

plausible claim for relief as required by Fed.R.Civ.Proc. 12(b)(6).

Vay

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

preset

31
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 34 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings have been sent to the

following addressees on the 12 day of December 2019 via prepaid First Class U.S. Mail.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, Room 200
USS. District Court

500 Pearl Street

New York, New York 10007-1312

) ° <s WW /
D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

je pal?

32
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 35 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

 

D George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC

Plaintiff
JUDGE VALERIE E. CAPRONI

v.
MAGISTRATE STEWART D. AARON

Jason Goodman

Defendant

 

 

 

 

EXHIBITS

TO ACCOMPANY PLAINTIFF’S MEMORANDUM OF LAW
TO SUPPORT MOTION IN OPPOSITION TO DEFENDANT’S COUNTER-CLAIM
PAPERS (DOC, No. 122) PURSUANT TO RULE 12(b)(6) FAILURE TO STATE A
CAUSE, OR, IN THE ALTERNATIVE, RULE 12(b)(1) LACK OF JURISDICTION

These EXHIBITS are submitted in response to the Defendant’s pleading papers (Dkt. No.

122) which is styled as a ““COUNTER-CLAIM”

I hereby certify that the attached pleadings are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of the Defendant. Signed this

J Qeday of December, 2019. TD Ss
@ 7

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-noticeq@mailbox.org

02.°7A2479
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 36 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

EXHIBIT ONE
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 37 of 57
Case 3:17-cv-00601-MHL Document 166-1 Filed 12/09/19 Page 1 of 3 PagelD# 2853

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE )
et al )
)
Plaintiffs, )
)
Vv. ) Case 3:17-cv-601-MHL
)
)
JASON GOODMAN )
et al )
)
Defendants. )
)

 

DECLARATION OF ROBERT DAVID STEELE

Robert David Steele, under penalty of perjury, states as follows:

L. I am over 21 years of age and otherwise competent to make this
Declaration. I have personal knowledge of the statements contained herein based upon
(a) documents and information in my possession and control, (b) my personal
observations, memory, and experiences, (c) public information and statements by
Defendant, Jason Goodman, on YouTube and on Twitter, and (d) documents known or
reasonably believed to be in the possession, custody and control of others. The
statements in this Declaration are true and accurate to the best of my knowledge,
information and belief.

2. I am one of the Plaintiffs in this action. I engaged Steven S. Biss to be

Plaintiffs’ counsel in this action.
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 38 of 57
Case 3:17-cv-00601-MHL Document 166-1 Filed 12/09/19 Page 2 of 3 PagelD# 2854

3. I have reviewed Defendant Goodman’s motion to disqualify Plaintiffs’

counsel. In absolutely deny his “statement of facts” or that there is any basis to

disqualify my counsel of choice. In response, I state as follows:

a.

b.

There is no conspiracy to bring any legal action against Goodman;

I have never agreed, combined or acted in concert with anyone to
extort, harass, defame or disrupt Goodman’s business and day-to-
day activities;

There is no plan to bring multiple lawsuits against Goodman;

I have never spoken to my counsel or his wife about bringing
multiple lawsuits against Goodman;

I am not in contact and have no relationship of any kind with any
of my counsel’s other clients;

My counsel’s wife played no part in drafting the complaint or
amended complaint in this case, and has played no role on this
litigation;

I did not pay any money to Chavez while encouraging him to bring
a lawsuit against Goodman;

I did not ever ask or encourage Chavez to produce false evidence
about Goodman or supply any such evidence to my attorney;

I did not ever received any false or fabricated evidence from
Chavez or offer him a percentage of any recovery in this case if he
provided such evidence;

I have no knowledge and was not involved in any way in drafting
Chavez’ lawsuit against Goodman, and I was not aware that
Chavez allowed the statute of limitations to expire;

I have never seen EXHIBITS A, D, E, F or G to Goodman’s
motion, and do not know if these documents are authentic;

I was not involved in drafting and have no first-hand knowledge of
the document attached to Goodman’s motion as EXHIBIT H.
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 39 of 57
Case 3:17-cv-00601-MHL Document 166-1 Filed 12/09/19 Page 3 of 3 PagelD# 2855

4, I have reviewed Plaintiffs’ memorandum in opposition to Mr. Goodman’s
motion to disqualify, and I swear or affirm that the factual statements contained in the
memorandum are truthful and accurate to the best of my knowledge and belief.

In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state under
penalty of perjury that the foregoing is true and correct.

Executed in Oakton, Virginia, on December 9, 2019.

/s/
ROBERT DAVID STEELE
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 40 of 57

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

EXHIBIT TWO
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 41 of 57
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

D.G. Sweigert, c/o

P.O. Box 152 |

Mesa, AZ 85211
Spoliation-notice@mailbox.org

July 11, 2019

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7th Avenue

Suite 6-S

New York, NY 10001

Clerk of the Court, Room 3000
U.S. District Court

701 E. Broad St.

Richmond, VA 23219

MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL
District Judge M. Hannah Lauck

SUBJECT: PART ONE: ATTEMPTED FRAUD ON THE COURT BY
DEFENDANT GOODMAN VIA ECF DOC. NO. 139

REF: (a) MANUAL CHAVEZ, III (DOB 03/21/1986), AZ DL DO1566834
Good Morning:
1. This letter addresses the false misrepresentations that you continue to present to this

honorable Court based on insufficient tainted evidence that has been created with the cooperation

of your CrowdSource The Truth (CSTT) side kick, see ref: (a), known as “DEFANGO”.
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 42 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

2. Your attention is kindly directed to ECF Doc. No. 139, para. 20, shown below.

24 ROY LAVIN PL UpUginnwne wy Feenaw eee ser merer nem ween

25 20. As previously submitted in these proceedings, (ECF No. 78 EXHIBIT J) intervenor

26 Application D. George Sweigert, telephone Manuel Chavez Ill, making substantially the
27 .

same claim, falsely stating that Defendant Goodman was paid by Black Cube
28

DEFENDANT’S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - Il

ase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 12 of 119 PagelD# 2346

| (hitp://www.blackcube.com) a private intelligence firm in the UK comprised of former

 

2 Mossad agents and operatives, according to their own public website.
21. On or around June 2019, Manuel Chavez II voluntarily shared some of his personal
3. Please take note of the following litigation in which ref: (a) (DEFANGO) is a witness:

U.S. District Court

for the District of Columbia

RICH v. BUTOWSKY et al

CASE #: 1:18-cv-00681-RJL
Judge Richard J. Leon
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 43 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

4. In recent YouTube video productions distributed by ref: (a) (DEFANGO) it has been
clearly stated by ref: (a) that he was a member of a group of “reputation protection” operatives
allegedly directed by Matt Couch (defendant in the above cited action). Ref: (a) has distributed
in a widely pervasive manner, electronic messages from Matt Couch to support his testimony in
the above cited litigation. Ref: (a) has also been vocal about evidence that he has furnished to

you as well. See below:

_| subpoena compliance - Aaron Rich Lawsuit -

defango tv 6/22/2019

| Oetango
dd week ago ° 1,632 views

    
  

Streame
it's time do Comply with this Aaron Rich Lawsuill Subpoena. | think a
| few people are going te really dislike this stream bul it's

  

Streamed live on Jun 22, 2019

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a few people are going
to really dislike this stream but it's for Court Records and whatnot. So we are getting everything
on the table and building the files to FTP to the Lawyer. Any striking or anything is going to be
interfering with a federal case.

Internet URL: https://www.youtube.com/watch?v=pB7NjF LApZg&t=7427s
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 44 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

Matt Couch © sent you a
Direct Message.

 

 

 

Matt Couch @ sent you a
Direct Message.

   
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 45 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

5. The enlarged video screen-shot from the above video content demonstrates that the
source of the “Black Cube rumor” was apparently Matt Couch — and NOT the undersigned as
you continuously report. As discussed in the previous letter on this subject, dated June 30%,
2019, you have implicated the undersigned as the source of the “Black Cube” rumor. To refresh
your memory the rumor states that you and Laura Loomer were being paid by a Black Cube

operative, stated by ref: (a) (DEFANGO) and NOT by the undersigned.
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 46 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

6. As you can see by the above screen-shot evidence, Matt Couch was the source of this
“Black Cube” rumor. This rumor was distributed by ref: (a) (DEFANGO) on his own volition.
The undersigned has nothing to do with the promulgation of this “Black Cube” rumor. The
reverse is true, the entire matter was the sole responsibility of ref: (a), who is your CSTT side-
kick. Your insinuations in ECF Doc. No. 139, para. 20 that the undersigned promulgated this

rumor are false and an example of your unrelenting fraud.

7. Recall that the offending “Black Cube” rumor remarks were made by ref: (a), reported by
you in EXHIBIT I (no. 9 in ECF) of ECF Doc. No. 78, which is cited by you in para. 30 of ECF
Doc. No. 139 (see video entitled //.25.17.Solving.rar ). These remarks were NOT made by the

    

 

undersigned.
Qanon Community Divided A Letter to Quinn Michaels Al Viral Videos and Expert Monday Deep State Dunce NEGHTWAYVE Defango Exposed asa
Achar J pi Hnet... from Defango: Machines Google Ranknings Via Jason Goodman ! Def_. ne ' . ABITCOIN SHILLELEE BCTA.
B33 Mews + | ysar age

arage TTS lguis + Tyaer aaa

 

  
 

  
 

 

ec eek

Wwe 5?x with yOUT Sunday Phone Boothing | Def 41.25.17 Solving.rar Red Triangle Zodiac + Cryptocurrency, Follow The White Rabbit
Search Result on... Vlog 100 sae Sevens. Exposed Cicada 33... SingularityNEt and the Road... Explained Correctly...

 

    

Lox views + | year age AaKoegag + L year aga

 

age 28

 
  
  

jue GS
CHa :

 

 

  

Dd hh

     

 

Red Triangle Countdown 10 Kolams of Tengiil 37:

 

Red Triangle | Cisada 3301 How to Steemit | Puzzting Everything is Connected Red Triangle Caunt finished |
Solvingsar Updated | Def Vlog 99 Away Glitch Swan + Cicada. Away Glitch Swan} Cicada. hours | Red Triangle Puzzle .. Current Solving Progress
YK ee slysara 2 138 i oyear ago

      

x
r
™

    

 

   

Triangle Cicada 2301 by Qanon Deep Dive | Follow the

 

John McCains Leg Injury Red John? Red Tringle and rendezvous i Tengri 137 A Reading fren the Book of Q
Fake? Ganon Connection vi... Napa i Tengri?37 Returns... Retut b6ad7 37 i The GAnon Bible DefCon ?} Ganon and The.. White Rabbit
6.9K Hang) bygar age TH

 

EK signs

 

YK eaves + byage age hak

 

ASK ges +f yesr age
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 47 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

11.25.17 Solving. rar

 

Streamed live on Nov 25, 2017
Long day of puzzling and work

Internet URL: https://www.youtube.com/watch?v=jK730CxCGOE&t=4363s

8. Ref: (a) (DEFANGO) promulgates the Black Cube rumor as seen in the video that

appears below.

REF: (A). 01.12.22. It’s really crazy to me too .. | was picking up on something .. uh
.. Black Cube. And, like I had gotten some information about . like .. some information
from quote unquote “CIA source” that was talking about how Loomer and — what’s his
name — Goodman were getting paid by some Black Cube, some Black Cube
operative. And then it started clicking in my head.

[emphasis added]

9. It is instructive to note that you specifically featured the Black Cube corporate web-site in
your video production distributed in a widely pervasive manner two (2) days after these Black

Cube rumor remarks were made public by ref: (a) on 11/25/2017 (see below).
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 48 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

BLAC = ;

DONE rT eC OLE ECE ers lag

DP RULE eae ECL
Re acres EUS Sit et)
ose

 

Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response

TO,Q77 views v@ 672 Bet 126 2 SHARE By SAVE

 

SER acon Bandman

Deep State Dunces Attack George Webb & CSTT
- Bitcoin Challenge Response

Jason Goodman

 
 
 
 
 
 
 

  

ago > 15,315

    
  

The dumbe iates of the Deep $
ludicrous attacks en the truth, wh

  
  

imply wall not give up their
rmullaneously offering

Streamed live on Nov 27, 2017
The dumbest affiliates of the Deep State simply will not give up their ludicrous attacks on the truth, while
simultaneously offering no evidence to support their claims.

10.

Internet URL: https://www.youtube.com/watch?v=GNxCké6ngFJg

Below is a transcript of your comments as recorded in the above cited video.

GOODMAN. 07:57. They’ll put out a video that where they’ ll say ‘oh yeah, Jason
Goodman is working for Black Cube. Now I will tell you something. I had no idea what

Black Cube was, before these guys made a video about it.

{emphasis added]
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 49 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

11. Your CSTT side-kick DEFANGO (ref: (a)) is the sole purveyor of this Black Cube rumor
—NOT the undersigned. This point is amplified in the STEEMIT post created during the time
period in question by ref: (a) (DEFANGO) (see below).

Black CUBE Jason Goodman

defango 4)- in news 2 years ago

Jason Goodman, you want to play old west gunslinger with peoples reputations?
Been building a case on you since you asked me to look you up. , and your

connections to child pedophiles, and Mossad.
CIA SOURCE: Deep Throat confirmed by @Trankbacona

Jason Goodman is on the payroll of a man named Arnan Milchan. Arnan has Jason
doing work partly out of blackmail. Jason was at parties with a producer named
Brian Singer and there were underaged boys and girls. Jason was being paid
$2.788 a week and its now up to $3500 a week. Laura Loomer is making $7000 a
week from Milchan. Black Cube feed them info. Jason found out that Milchan is
paying Loomer twice as much as him and thats why they had this fight. Please do
not tell anyone how you got this info. Goodman's job is to deflect attention from
Rahm Emanuel , Chuck Schumer and DWS. Rahm secretly paid Pakistani
prosecutors 3 million in hush money in March 2009 to make a ton of fraud charges
go away. The money came from Israel. The Awan's have been spying for Israel
since 2007-2008 with Schumer as the king pin. Now Milchan works with a guy
named Avi Hersh. I know you and T and others know some of this stuff, but now

eemee bee ees Be CDT nb mee A bea A bac TN ae bs enter be awe Fb mee a ieee Tada ol

Internet URL: https://steemit.com/news/@defango/black-cube-jason-goodman
12.

13.

 

 

10

WI

Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 50 of 57
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Your attention is directed to para. 32 of ECF Doc. No. 139 (shown below).

32. Chavez is an associate of Intervenor Applicant and has been paid by Intervenor Applicant
and has received direct instructions from Intervenor Applicant. Intervenor Applicant
operates a YouTube channel under the account name “Prepper Kitty Intel PKI”. Many
exhibits in this instant legal matter have referenced this YouTube account. YouTube

username Prepper Kitty Intel has paid Chavez via YouTube Superchat (EXHIBIT I)

 

Show below is EXHIBIT I, that is attached to ECF Doc. No. 139.

fase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 112 of 119 PagelD# 2476

EXHIBIT I

 

 

 

 

recom oaae tae mtu nce Bet i Magee Me err kee oceca ne me oe
. TEC TL

 

 

 

 

 

 

 

The.
FOR Dae TOO. ane mute wet Rated a8 yeah seme of DRA BARRA OL Pane LEAS 80)
Dew

meme
Snel Mendvadinar bacddade p-senun Kms lerbacsulaine bivlialdicecnarkerankoter Lata: Roeo
RAINE LONE CY O.ENCT RETARD Da ATEN OND of9 OE CE

 deumianhadaned
we

 

 

 

10
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 51 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

14. | EXHIBIT I (ECF Doc. No. 139) is a screen shot of an apparent DEFANGO TV

YouTube podcast (see above). The “super-chat” portion of the video screen shot appears below.

 

15. According to your pleading, you want this Court to believe that the alleged illustrated
$20.00 “super chat” donation to DEFANGO TV (displayed in the unauthenticated exhibit — see
above), with the text “Check Mate King Two this is White Rook OVER”, provides evidence that
“Chavez is an associate..”[ of undersigned] and “Prepper Kitty Intel has paid Chavez...”.

[$20.00].

16. At the outset, there is no Internet URL Internet address provided in EXHIBIT I, ECF
Doc. No. 139. By NOT providing the correct evidentiary basis for this “exhibit” (which has

been explained to you via letters in this litigation and other litigation) this exhibit is moot.

17. There are other issues associated with your ECF Doc. No. 139, para. 20 (see above).
There are legal insufficiencies associated with your “evidence”, for example: (i) whether or not
the purported evidence you propound rises to the level of sufficiency in the light of the Federal
Rules of Evidence (F.R.E.), and (ii) your use of hearsay and guilt by association in an attempt to
attribute Black Cube rumor comments to the undersigned and NOT to ref: (a) (DEFANGO) (as
broadcast in the video you have described as EXHIBIT L, to ECF Doc. No. 78). This is a

falsehood and an attempt to mislead the Court.

11
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 52 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

18. In sum, you expect the Court to believe that an alleged public “super-chat” donation of a
$20.00 donation to ref: (a) (DEFANGO) 30-45 days ago is the equivalent of the alleged private
(non-public) $1,500.00 PATREON donation made by “AMABISS” to ref: (a) (DEFANGO)
purportedly made 18 months ago. You have misrepresented these facts to the Court to Y

promote the fallacy that the undersigned is working with members of the DEFANGO conspiracy.

19. Caveat: for your information “Check Mate King Two this is White Rook OVER”
(which appears in the above illustrate “super-chat” text) is a comical reference to the radio call
signs used in the 1960’s World War II drama television series “COMBAT” staring Rick Jason

and Vic Morrow. Below is an example of the television show.

 

 

 

 

 

 

 

 

 

 

COMBAT! s.1 ep.3: "Lost Sheep, Lost
Shepherd" (1962)

Internet URL: https://www.youtube.com/watch?v=r3 5lw9C Wk-g&t=24s

20. Your attention is directed to the following YouTube channel named “MERLIN
DEFANGO”, which is maintained by ref: (a) (see below).

12
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 53 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

 

Merlin Defango [Pr Bienes 3.575

 

Home Videos Playlists

 

Canmmanity

 

ey Uploads + Date added (newest) 7 Grd +

ET aaa
‘ae ABOUT DLWE TV

Fe Ite kL a
DLIVE Is A Seam After All? Jeffery Epstian Ares:

 

21. As you are well aware, you placed a telephone call to ref: (a) (DEFANGO) while he was
conducting a livestream YouTube broadcast (similar to your use of livestream technology
during the closure of the Port of Charleston on June 14, 2017). Your conversation you’re your
CSTT side-kick is available within the YouTube video content (see below) posted by ref: (a)
(DEFANGO).

 

Day 1 -

 

   

Streamed live on Jun 26, 2019
VAPORTUBE. WERE ya Been defango????

Internet URL: https://www.youtube.com/watch?v=11dhF6m1-9g&t=7523s

13
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 54 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

    

   

       
 
 
  
 
 

 

Viva las Trump Drivetime to
vegas - Merlin defango §-30-20"... ve
58 ty go 7

The Joyride Vampire and
PsyOpera Bats - BreakfastClub ...
S88 view

* Pweek agp

 

tsotopium: Chemo
18 s+ type

 

  
 
   
 

 

   

 

Daywave Florida defange Daywave cefange nig #doxgate Reloaded- Raven,
6-26-2019 533 views * 3 weeks age Florida meetup the Unirock #8lueAvians 85

fweek aga 83) x aye VO? S age

 

y E
MERLIN Defango

O31 views +

   

 

22. Your conversation commences at time-mark 42:35 and is as follows (excerpts):

TRANSCRIPT OF DISCUSSION

REF: (A): Oh, Jason Goodman is calling me. Hello Jason Goodman.

GOODMAN: Manual Chavez, how are you.

REF: (A): I am doing alright, just heading to Arizona right now.

GOODMAN: OH, ok. So I guess you are in a bit of a drive. I don’t know if you had a

chance to see my messages, but one thing I would really like to get — if
your able to send it — is either a screen capture from Patreon of . uh .. the
dash board, or the initial e-mail Patreon that sends you that says

AMABISS has become a Patreon and shows an e-mail of that account.

REF: (A): I can send that over to you no problem, actually. Garble. I actually did
get that e-mail . and... all .. uh .. and I have a couple of messages for how
ever many months she was on my thing and I will send you like a copy of

that it shows the date and what e-mail she was using.

14
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 55 of 57

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

GOODMAN:

REF: (A):

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Something you would write to the Bar Association saying “hey, look, this
judge determined that it is likely that Biss is making these inappropriate
payments. He is not supposed to be paying you, if you’re his client, and
particularly if that payment is coming at a time you are engaged in
activities like making videos about his lawsuit, that spread allegations out
across the Internet, that aren’t true. Things like that. So, that is my
position that he had someone paying you to do that stuff. He’s been
working with Robert David Steele, you were working for Robert
David Steele, at the time, Sweigert [undersigned] was working with
you, Tyroan Simpson was working with you and Sweigert and these

are the elements of conspiracy.

Yeah, I mean you got the conspiracy down pretty well. I mean. I will send
you everything that shows she was on my Patreon and she was paying me
on Patreon, for sure. But, was I working in concert with Dave Acton
[undersigned] and those guys, yeah, f_ck it, why not. I will say
whatever. (Laughter)

[emphasis added]

SUMMARY

23. It appears that you have intentionally conflated the undersigned with ref: (a)

(DEFANGO) in a fraudulent manner to support the Black Cube rumor narrative. Overwhelming

evidence indicates that this rumor is directly and solely traceable to ref: (a) (DEFANGO) and

NOT the undersigned. Nonetheless, you continually ask this Court to believe in this falsified

narrative based on flimsy tainted and unauthenticated evidence, which you present in a glossed

over Manner.

15
Case 1:18-cv-08653-VEC-SDA Document 131 Filed 12/17/19 Page 56 of 57

enn UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

24. — It appears that you have intentionally conflated the undersigned with ref: (a)
(DEFANGO) in a fraudulent manner to support the Black Cube rumor narrative. Overwhelming
evidence indicates that this rumor is directly and solely traceable to ref: (a) (DEFANGO) and
NOT the undersigned. Nonetheless, you continually ask this Court to believe in this falsified
natrative based on the most flimsy tainted and unauthenticated evidence, which you present in a

glossed over manner to the Court.

25. It appears from the foregoing that your issues should be with your CSTT side-kick ref:
(a) (DEFANGO) and not me. Your continued accusations regarding the undersigned’s

involvement in a conspiracy with DEFANGO (ref: (a)) appear to be fraudulent on their face.

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this __/

day of July, 2019.

/

 

D. G. SWEIGERT

16
 

 

"ADIAYAS TWLSOd q ANIINO SaliddNs 3344 YaqHO S6XSZL:dO 700004 0000s

SALVLS GALINN M09" SdSN LV SN LISIA 2102 Alnr shia

beMebstys

 

    

JU 3] DUIDEAILA| SIU! “MET [esaP|y JO UONEIOIA

VEC-SDA Docum@hteseies Pikads nalts Medod age da

| SO | ZICT-LOOOT YAOA MON SYAOA MON : ett mS Noose 38 eeeN
| 199.149 [182g ONS —_ UATIVNOILYNUSLNI G3SN NSE

; JANOY) PLYSIC *S°

]00¢ Wood “ADTAAO AS OUd

 

S2 COLL SEG £180 290§ SOS6

| . . . . Ajuo djSBWUIEg x
| . STIAVIIVAY dNNDdId
| los 7

uaeWNN eONDOVEL Sdsn

 

*« GSN IONI SDNVUNSNI

 

* GAGNON wONDIOVYL SdSn

 

 

 

 

 

 

 

 

 

 

 

S QLE1-Z000L ANMYOA MAN |
oO LS 1dV4d 00S | Bio XOG//OU @)ar/jOu-UoADjoUs * GAlalDadS AMSAMSG 40 SLva
3 ‘on | 62666 VO ‘KAVIN NV HONOU
% “os AUTAITAC TWHANAD
a ploo : O/O ‘INADIAMS “Dd
w | .
a -WOds
O |
comms
9000 6L/9V/eb CAVG AMSAMSAG GaLoadxS :
@AVG-?S TIVIN ALINOId | | mo | - :
g 2. 20 £ a | | TWAS OL ATWAld SSM TWAS OL ATWals SS

 

 

 
